             Case 3:20-cr-02284-MSB Document 50 Filed 03/01/21 PageID.106 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

                       Irma Jasmin Jimenez                               Case Number: 20cr2284-MSB

                                                                      Salil Dudani
                                                                      Defendant’s Attorney
USM Number                       96824298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)           1 of the Superseding Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
21 USC 844(a)                      Possession of Heroin (Class A Misdemeanor)                                               1

                                   .

.

    The defendant is sentenced as provided in pages 2 through                   2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)         1 of the Information                         is          dismissed on the motion of the United States.

        Assessment : $100.00
☒       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      March 1, 2021
                                                                      Date of Imposition of Sentence



                                                                      HON. MICHAEL S. BERG
                                                                      UNITED STATES MAGISTRATE JUDGE
             Case 3:20-cr-02284-MSB Document 50 Filed 03/01/21 PageID.107 Page 2 of 2
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              Irma Jasmin Jimenez                                                         Judgment - Page 2 of 2
   CASE NUMBER:            20cr2284-MSB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
1 year unsupervised probation

                                                     CONDITIONS
1. The defendant must not commit another federal, state or local crime (excluding minor traffic violations).




                                                                                                               20cr2284-MSB
